 1                                                     United States District Judge Brian A. Tsuchida

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8
     DEBORAH REDING,                              )
 9                                                ) CIVIL NO. 3:17-cv-5589-BAT
                           Plaintiff,             )
10                                                ) ORDER FOR EAJA FEES, COSTS, AND
     vs.                                          ) EXPENSES
11                                                )
     NANCY BERRYHILL,                             )
12
     Acting Commissioner of Social Security,      )
13                                                )
                           Defendant.             )
14                                                )

15          Based upon Plaintiff’s Motion for EAJA Fees, Costs, and Expenses, it is hereby
16   ORDERED that attorney’s fees in the total amount of $8,197.14 (which is for work performed by
17
     Jeffrey Baird in the amount of $7,100.83 plus work performed by Elie Halpern in the amount of
18
     $1,096.31) and expenses in the amount of $5.10 (for postage) pursuant to the Equal Access to
19
     Justice Act, 28 U.S.C. § 2412(d), and costs in the amount of $434.20 (for photocopies and filing
20
     fee) pursuant to 28 U.S.C. § 1920; 31 U.S.C. § 1304(a), shall:
21

22          1. Be awarded to Plaintiff pursuant to Astrue v. Ratliff, 560 U.S. 586; 130 S.
               Ct. 2521 (2010) and delivered via check to Plaintiff’s counsel, Elie Halpern,
23             at his office at Halpern Olivares PLLC, 2102 Carriage Drive SW, Building
               E102, Olympia, WA 98502; however,
24
                        2. If the U.S. Department of the Treasury determines that
25              Plaintiff’s EAJA fees, expenses, and costs are not subject to any offset
                allowed under the Department of the Treasury’s Offset Program, then the
                                                                      Halpern Olivares PLLC
                                                                      2102 Carriage Drive SW, Building E102
      ORDER FOR EAJA FEES, COSTS, AND EXPENSES –1                     Olympia, WA 98502
                                                                      (360) 753-8055, Fax: (360) 753-8584
 1             check for EAJA fees, expenses, and costs shall be made payable to
               Plaintiff’s attorney, Elie Halpern, and delivered via check to Mr. Halpern’s
 2             office at Halpern Olivares PLLC, 2102 Carriage Drive SW, Building E102,
               Olympia, WA 98502.
 3
            DATED this 11th day of October, 2018.
 4

 5

 6                                                      A
                                                        BRIAN A. TSUCHIDA
 7                                                      Chief United States Magistrate Judge

 8

 9

10   Presented by:
11

12   s/Elie Halpern
     Elie Halpern, WSB No. 1519
13   Attorney for Plaintiff

14

15

16

17

18

19

20

21

22

23

24

25

                                                                   Halpern Olivares PLLC
                                                                   2102 Carriage Drive SW, Building E102
      ORDER FOR EAJA FEES, COSTS, AND EXPENSES –2                  Olympia, WA 98502
                                                                   (360) 753-8055, Fax: (360) 753-8584
